DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
A replacement draw was reviewed and is acceptable.

Specification
The amended specification was reviewed and is acceptable.

Allowable Subject Matter
Claims 1-30 and 32-42 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:" A broadband multilayer ceramic capacitor, the broadband multilayer ceramic capacitor comprising: a monolithic body 
Therefore, claim 1 is allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 22 with the allowable feature being:" A broadband multilayer ceramic
capacitor having a first end and a second end that is spaced apart from the first end in a
longitudinal direction, the broadband multilayer ceramic capacitor comprising: a monolithic
body comprising a plurality of dielectric layers; a first external terminal disposed along the first
end; a second external terminal disposed along the second end; a plurality of active electrodes arranged within the monolithic body; a first shield electrode arranged within the monolithic
body, the first shield electrode connected with the first external terminal; and a second shield

formed between the first shield electrode and the second shield electrode in the longitudinal
direction; the capacitor has a capacitor length in the longitudinal direction between the first
end and the second end of the capacitor; a ratio of the capacitor length to the shield gap
distance is greater than about 2; and the broadband multilayer ceramic capacitor is free of
shield electrodes above the plurality of active electrode layers in the Z-direction."
Therefore, claim 22 is allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 42 with the allowable feature being:" A method of forming a broadband
multilayer ceramic capacitor, forming a plurality of active electrodes on a plurality of active
electrode layers; and forming a first shield electrode on a shield electrode layer, the first shield
electrode having a first longitudinal edge aligned with the lateral direction and facing away
from the first external terminal, wherein the first shield electrode has a second longitudinal
edge aligned with the lateral direction and facing away from the first external terminal, and
wherein the second longitudinal edge is offset in the longitudinal direction from the first
longitudinal edge by a shield electrode offset distance; forming a second shield electrode on the shield electrode layer that extends to the second end of the monolithic body and is
approximately aligned with the first shield electrode in the Z-direction; and stacking the
plurality of active electrode layers and the shield electrode layer to form the monolithic body
such that the plurality of active electrode layers and plurality of shield electrodes are parallel
with a longitudinal direction of the capacitor."
Therefore, claim 42 is allowed.

Claims 2-21, 23-30, 32-41 are also allowed as being directly or indirectly dependent of the
allowed base claims 1, and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847